Exhibit 10.15

FISERV, INC. 2007 OMNIBUS INCENTIVE PLAN

STOCK OPTION AWARD MEMORANDUM

EMPLOYEE (SR RET)

 

Employee:    [FIRST NAME] [LAST NAME] Grant Date:    [GRANT DATE] Number of
Shares Subject to Option:    [NUMBER OF SHARES] Exercise Price per Option Share:
   [EXERCISE PRICE] Type of Option:    Vesting Schedule:   

 

Number of Option Shares

  

Date Exercisable

1/3 of Option Shares    1st anniversary of Grant Date 1/3 of Option Shares   
2nd anniversary of Grant Date 1/3 of Option Shares    3rd anniversary of Grant
Date

Expiration Date: 10 years after the Grant Date

Additional terms and conditions of your Award are included in the Employee Stock
Option Agreement. As a condition to your ability to exercise your Option, you
must log on to Fidelity’s website at www.netbenefits.fidelity.com and accept the
terms and conditions of this Award within 120 calendar days of your Award Grant
Date. If you do not accept the terms and conditions of this Award within such
time at www.netbenefits.fidelity.com, this Award will be forfeited and
immediately terminate.

Note: Section 5(c) of the Employee Stock Option Agreement contains provisions
that restrict your activities. These provisions apply to you and, by accepting
this Award, you agree to be bound by these restrictions.

 

1



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you an Option to
purchase such number of shares of Company common stock (the “Option Shares”) as
set forth in the Award Memorandum on the terms and conditions set forth in this
agreement (this “Agreement”), the Award Memorandum and the terms of the Plan.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings set forth in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date; Type of Option. The Option is granted to you on the Grant Date
set forth in the Award Memorandum. If the Option is designated as a
“non-qualified stock option” in the Award Memorandum, then the Option will not
be treated by you or the Company as an incentive stock option as defined in
Section 422 of the Code. If the Option is designated as an “incentive stock
option” in the Award Memorandum, then the Option is intended to satisfy the
requirements of Section 422 of the Code.

 

2. Termination of Option. Your right to exercise the Option and to purchase the
Option Shares shall expire and terminate in all events on the earliest of
(a) the Expiration Date set forth in the Award Memorandum or (b) the date upon
which exercise is no longer permitted pursuant to Section 7 of this Agreement or
(c) your failure to accept the terms of this Agreement, the Award Memorandum and
the Plan within the time period and in the manner specified in this Agreement.

 

3. Exercise Price. The purchase price to be paid upon the exercise of the Option
will be the Exercise Price Per Option Share set forth in the Award Memorandum.

 

4. Vesting; Provisions Relating to Exercise. Once you become entitled to
exercise any part of the Option (and to purchase Option Shares) pursuant to the
vesting schedule set forth in the Award Memorandum, that right will continue
until the date on which the Option expires and terminates. The right to purchase
Option Shares under the Option is cumulative, so that if the full number of
Option Shares is not purchased in a single transaction, the balance may be
purchased at any time or from time to time thereafter during the term of the
Option. The Administrator, in its sole discretion, may at any time accelerate
the time at which the Option becomes exercisable by you with respect to any
Option Shares. The Company may cancel, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid or deferred part of the Option at any
time if you are not in compliance with all applicable provisions of this
Agreement, the Award Memorandum and the Plan.

 

5. Confidential Information, Non-Competition, and Related Covenants.

 

  (a) Definitions.

 

  (i) “Fiserv” means the Company, its direct and indirect subsidiaries,
affiliated entities, successors, and assigns.

 

  (ii)

“Confidential Information” means all trade secrets, Innovations (as defined
below), confidential or proprietary business information and data, computer

 

1



--------------------------------------------------------------------------------

  software, and database technologies or technological information, formulae,
templates, algorithms, designs, process and systems information, processes,
intellectual property rights, marketing plans, client lists and specifications,
pricing and cost information and any other confidential information of Fiserv or
its clients, vendors or subcontractors that relates to the business of Fiserv or
to the business of any client, vendor or subcontractor of Fiserv or any other
party with whom Fiserv agrees to hold information in confidence, whether
patentable, copyrightable or protectable as a trade secret or not, except:
(A) information that is, at the time of disclosure, in the public domain or that
is subsequently published or otherwise becomes part of the public domain through
no fault of yours; or (B) information that is disclosed by you under order of
law or governmental regulation; provided, however, that you agree to notify the
General Counsel of Fiserv upon receipt of any request for disclosure as soon as
possible prior to any such disclosure so that appropriate safeguards may be
maintained.

 

  (iii) “Competing Product or Service” means any product or service that is sold
in competition with, or is being developed and that will compete with, a product
or service developed, manufactured, or sold by Fiserv. For purposes of this
Section 5, Competing Products or Services as to you are limited to products
and/or services with respect to which you participated in the development,
planning, testing, sale, marketing or evaluation on behalf of Fiserv during any
part of your employment with Fiserv, or after the termination of your
employment, during any part of the 24 months preceding the termination of your
employment with Fiserv, or for which you supervised one or more Fiserv
employees, units, divisions or departments in doing so.

 

  (iv) “Competitor” means an individual, business or any other entity or
enterprise engaged or having publicly announced its intent to engage in the sale
or marketing of any Competing Product or Service.

 

  (v) “Innovations” means all developments, improvements, designs, original
works of authorship, formulas, processes, software programs, databases, and
trade secrets, whether or not patentable, copyrightable or protectable as trade
secrets, that you, either by yourself or jointly with others, create, modify,
develop, or implement during the period of your employment with Fiserv that
relate in any way to Fiserv’s business.

 

  (vi) “Moral Rights” means any rights to claim authorship of a work of
authorship, to object to or prevent the modification of any such work of
authorship, or to withdraw from circulation or control the publication or
distribution of any such work of authorship.

 

  (vii) “Client” means any person, association or entity: (A) for which you
directly performed services or for which you supervised others in performing
services with Fiserv, during any part of your employment with Fiserv, or after
the termination of your employment, during any part of the 24 months preceding
the termination of your employment with Fiserv; or (B) about which you have
Confidential Information as a result of your employment with Fiserv.

 

  (viii)

“Prospective Client” means any client: (A) with which Fiserv was in active
business discussions or negotiations at any time during any part of your

 

2



--------------------------------------------------------------------------------

  employment with Fiserv, or after the termination of your employment, during
any part of the 24 months preceding the termination of your employment with
Fiserv, in which you participated or for which you directly performed services
or for which you supervised others in performing services with Fiserv; or
(B) about which you have Confidential Information as a result of your employment
with Fiserv.

 

  (b) During your employment, Fiserv will provide you with Confidential
Information relating to Fiserv, its business and clients, the disclosure or
misuse of which would cause severe and irreparable harm to Fiserv. You agree
that all Confidential Information is and shall remain the sole and absolute
property of Fiserv. Upon the termination of your employment for any reason, you
shall immediately return to Fiserv all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
You further agree that, without the written consent of the Chief Executive
Officer of the Company or, in the case of the Chief Executive Officer of the
Company, without the written approval of the Board of Directors of the Company:

 

  (i) You will not disclose, use, copy or duplicate, or otherwise permit the
use, disclosure, copying or duplication of any Confidential Information of
Fiserv, other than in connection with the authorized activities conducted in the
course of your employment with Fiserv. You agree to take all reasonable steps
and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information.

 

  (ii) All Innovations are and shall remain the sole and absolute property of
Fiserv. You will provide all assistance requested by Fiserv, at its expense, in
the preservation of its interest in any Innovations in any country, and hereby
assign and agree to assign to Fiserv all rights, title and interest in and to
all worldwide patents, patent applications, copyrights, trade secrets and other
intellectual property rights in any Innovation. You also assign and agree to
assign to Fiserv, or where applicable, to waive, which waiver shall inure to the
benefit of Fiserv and its assigns, all Moral Rights in any Innovation.

 

  (c) You agree that, without the written consent of the Chief Executive Officer
of the Company or, in the case of the Chief Executive Officer of the Company,
without the written approval of the Board of Directors of the Company, you shall
not engage in any of the conduct described in subsections (i) or (ii), below,
either directly or indirectly, or as an employee, contractor, consultant,
partner, officer, director or stockholder, other than a stockholder of less than
5% of the equities of a publicly traded corporation, or in any other capacity
for any person, firm, partnership or corporation:

 

  (i) During the time of your employment with Fiserv, you will not: (A) perform
duties as or for a Competitor, Client or Prospective Client of Fiserv (except to
the extent required by your employment with Fiserv); or (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv.

 

  (ii)

For a period of 12 months following the termination of your employment with
Fiserv (or, in the case of Retirement, for a period of 12 months following the
later of (x) the date of the last restricted stock unit vesting event following
Retirement or (y) the latest date upon which you are entitled to exercise an
option following Retirement (in either case, assuming no Post-Retirement
Violation)), you will not: (A) perform duties as or for a Competitor, Client or

 

3



--------------------------------------------------------------------------------

  Prospective Client of Fiserv that are the same as or similar to the duties
performed by you for Fiserv at any time during any part of the 24 month period
preceding the termination of your employment with Fiserv; (B) participate in the
inducement of or otherwise encourage Fiserv employees, clients, or vendors to
currently and/or prospectively breach, modify, or terminate any agreement or
relationship they have or had with Fiserv during any part of the 24 month period
preceding the termination of your employment with Fiserv; or (C) participate
voluntarily or provide assistance or information to any person or entity either
negotiating with Fiserv involving a Competing Product or Service, or concerning
a potential or existing business or legal dispute with Fiserv, including, but
not limited to, litigation, except as may be required by law.

No provision of these subsections (i) and (ii) shall apply to restrict your
conduct, or trigger any reimbursement obligations under this Agreement, in any
jurisdiction where such provision is, on its face, unenforceable and/or void as
against public policy, unless the provision may be construed or deemed amended
to be enforceable and compliant with public policy, in which case the provision
will apply as construed or deemed amended.

 

  (d) You acknowledge and agree that compliance with this Section 5 is necessary
to protect the Company, and that a breach of any of this Section 5 will result
in irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. In the event of a breach of this Section 5, or any part
thereof, the Company, and its successors and assigns, shall be entitled to
injunctive relief and to such other and further relief as is proper under the
circumstances. The Company shall institute and prosecute proceedings in any
Court of competent jurisdiction either in law or in equity to obtain damages for
any such breach of this Section 5, or to enjoin you from performing services in
breach of Section 5(c) during the term of employment and for a period of 12
months following the termination of employment. You hereby agree to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.

 

  (e) You further agree that, in the event of your breach of this Section 5, the
Company shall also be entitled to recover the value of any amounts previously
paid or payable or any shares (or the value of any shares) delivered or
deliverable to you pursuant to any Fiserv bonus program, this Agreement, and any
other Fiserv plan or arrangement.

 

  (f) You agree that the terms of this Agreement shall survive the termination
of your employment with the Company.

 

  (g) YOU HAVE READ THIS SECTION 5 AND SECTION 7(b)(ix) AND AGREE THAT THE
CONSIDERATION PROVIDED BY THE COMPANY IS FAIR AND REASONABLE AND FURTHER AGREE
THAT GIVEN THE IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY
INFORMATION, THE POST-EMPLOYMENT RESTRICTIONS ON YOUR ACTIVITIES ARE LIKEWISE
FAIR AND REASONABLE.

 

6. Exercise of Option. To exercise the Option, you must complete the transaction
through our administrative agent’s website at www.netbenefits.fidelity.com or
call its toll free number at (800) 544-9354, specifying the number of Option
Shares being purchased as a result of such exercise, and make payment of the
full Exercise Price for the Option Shares being purchased. In no event may a
fraction of a share be exercised or acquired. You must also pay any taxes or
other amounts required to be withheld as provided in Section 9 of this
Agreement.

 

4



--------------------------------------------------------------------------------

7. Termination of Employment.

 

  (a) Standard Vesting. If you cease to be an employee of the Company or any
subsidiary of the Company for any reason other than Cause (a “Termination
Event”), the Option may be exercised to the same extent that you were entitled
to exercise the Option on the date of the Termination Event and had not
previously done so. The remaining Option Shares that are not vested on such date
shall become exercisable as follows:

 

Reason for Termination Event

   Unvested Option Shares that
Become Exercisable  

Death or Disability

     100 % 

Retirement

     Continued Vesting as Described Below   

Any other reason

     0 % 

 

  (b) Continued Vesting.

 

  (i) “Retirement” means the cessation of service as an employee for any reason
other than death, Disability or termination for Cause if:

 

  (A) (I) you are at least 50 years of age and your age plus years of service to
the Company and its subsidiaries is equal to or greater than 70 (with at least 5
years of continuous service to the Company and its subsidiaries immediately
prior to such cessation of service) or (II) you are at least 55 years of age
with at least 5 years of continuous service to the Company and its subsidiaries
immediately prior to such cessation of service; and

 

  (B) you have provided for an orderly transition of your duties to a successor,
including by: (I) providing notice to the Company’s Chief Executive Officer (or,
if you are the Chief Executive Officer, to the Chairman of the Board of
Directors) of your consideration of Retirement sufficiently in advance of your
proposed date of Retirement; and (II) assisting with the identification and
selection of, and transition of your duties to, a successor ((I) and (II) being
referred to herein collectively as the “Specified Transition Requirements”).

If you meet the criteria in paragraph (A) above and you satisfy the Specified
Transition Requirements, your cessation of service will be deemed to be a
qualifying Retirement; provided that, the Compensation Committee may determine,
within 30 days after your cessation of service, that you failed to provide for
an orderly transition of your duties to a successor. By way of example only,
this could result from providing too short of notice or not providing an
adequate amount of transition assistance.

 

  (ii) After your Retirement, the unvested portion of the Option shall continue
to vest on the normal vesting dates indicated in the Award Memorandum as if you
had not ceased to be an employee.

 

5



--------------------------------------------------------------------------------

  (iii) Notwithstanding the foregoing:

 

  (A) If you receive written notification from the Compensation Committee that
you failed to provide for an orderly transition of your duties to a successor,
then any portion of the Option that is unvested as of the date of such
notification shall terminate as of such date.

 

  (B) If at any time following your Retirement, one of the following events
occurs (a “Post-Retirement Violation”), then any portion of the Option that is
unvested as of the date of such Post-Retirement Violation shall terminate as of
such date: (I) you commence employment of any kind (other than board or public
service, work for a not-for-profit or de minimis for-profit employment); (II)
you commence work of any kind for a Competitor, including as an employee, board
member, consultant or otherwise; or (III) you violate any post-employment
covenant applicable to you under any agreement in effect with, or policy of, the
Company or any of its subsidiaries, including without limitation those set forth
in Section 5.

 

  (iv) If, while this Award is outstanding, you commence employment or other
work of any kind following your Retirement, you are required to promptly provide
written notice to the Company of the name of your employer and the nature of
your position or other work.

 

  (v) If you receive any benefit under this Award after the date of a
Post-Retirement Violation, then you will be obligated to repay to the Company
the value of such benefit (with such value to be determined by the Company,
which may include a reasonable rate of interest) promptly following your receipt
of notice of such repayment obligation from the Company.

 

  (vi) All determinations regarding whether you have engaged in a
Post-Retirement Violation shall be made by the Compensation Committee.

 

  (vii) Notwithstanding the foregoing, if you die after Retirement and prior to
the date the Option vests in full (and provided that a Post-Retirement Violation
has not occurred), then the Option shall become fully vested as of the date of
your death and shall remain exercisable in accordance with subsection (c)(ii)
below.

 

  (viii) If you are regularly scheduled to work less than 20 hours per calendar
week for the Company or any subsidiary of the Company, you will be deemed to
have experienced a Termination Event.

 

  (ix) Without limiting any other provision of this Agreement, if a
Post-Retirement Violation described in (iii)(B)(II) or (III) above occurs
following Retirement, the Company shall be entitled to recover the value of any
amounts previously paid or payable or any shares (or the value of any shares)
delivered or deliverable to you pursuant to any Fiserv bonus program, this
Agreement, and any other Fiserv plan or arrangement.

 

  (c) Deadline for Exercise.

 

  (i) If your Termination Event is by reason of death or Disability, then you
are (or in the event of your death or Disability resulting in judicial
appointment of a guardian ad litem, administrator or other legal representative,
the executor or administrator of your estate, any person who shall have acquired
the Option through bequest or inheritance or such guardian ad litem,
administrator or other legal representative is) entitled to exercise the Option
per the terms contained herein within one year after you experience said
Termination Event.

 

6



--------------------------------------------------------------------------------

  (ii) If your Termination Event is by reason of your Retirement, then you are
entitled to exercise the Option to the extent vested and per the terms contained
herein until the earlier of (A) 5 years following your Termination Event or
(B) the Expiration Date set forth in the Award Memorandum; provided that, if you
either receive notice under subsection (b)(iii)(A) above that you failed to
provide for an orderly transition of your duties to a successor or a
Post-Retirement Violation occurs, then, notwithstanding the foregoing, you will
be entitled to exercise the Option to the extent vested as of the date of such
notice or Post-Retirement Violation, as the case may be, and per the terms
contained herein only for the period described in subsection (iii) below (if any
time period is remaining) unless the Compensation Committee expressly permits
such exercise for a longer period. If the exercise period described in
subsection (iii) below has expired as of the date of the Post-Retirement
Violation, then this Option shall immediately terminate on such date.
Notwithstanding the foregoing, if such Post-Retirement Violation consists solely
of the action described in subsection (b)(iii)(B)(I) above, then you will be
entitled to exercise the Option to the extent vested as of the date of such
Post-Retirement Violation and per the terms contained herein for 90 days
following the date of such Post-Retirement Violation, but not beyond the
Expiration Date.

 

  (iii) Subject to Section 7(e), if your Termination Event is for a reason other
than death, Disability or Retirement, you are entitled to exercise the Option
per the terms contained herein within 90 days after you experience said
Termination Event.

 

  (iv) If you die within the exercise periods described in subsections (i),
(ii) or (iii) above, your executor, the administrator of your estate, or your
beneficiary may exercise the Option within one year after your death.

 

  (d) Expiration. Notwithstanding any provision contained in this Section 7 to
the contrary, in no event may the Option be exercised to any extent by anyone
after the Expiration Date set forth in the Award Memorandum.

 

  (e) For Cause Termination Event. If your employment is terminated for Cause (a
“For Cause Termination Event”), the Option, whether or not vested, shall
terminate immediately. For the sake of clarity, in the event that you experience
a For Cause Termination Event, there shall be no accelerated or continued
vesting under Section 7(a) or (b).

 

  (f) Change of Control. If a Change of Control of the Company occurs, the
provisions of Section 17(c) of the Plan shall apply to the Option. If the
successor or purchaser in the Change of Control has assumed the Company’s
obligations with respect to the Option or provided a substitute award as
contemplated by Section 17(c)(i) of the Plan and, within 12 months following the
occurrence of the Change of Control, you are terminated without Cause or you
terminate your employment for Good Reason (as hereinafter defined), the Option
or such substitute award shall become fully vested and exercisable with respect
to all Option Shares covered by the Option as of the time immediately prior to
such termination of employment and, notwithstanding any other provision hereof,
the Option shall become exercisable by you for 90 days following such
termination (or such longer period as is otherwise specified in Section 7(c)),
and the provisions of Section 5 shall immediately cease to apply.

 

7



--------------------------------------------------------------------------------

“Good Reason” means your suffering any of the following events without your
consent: (x) a significant or material lessening of your responsibilities; (y) a
reduction in your annual base salary or a material reduction in the level of
incentive compensation for which you have been eligible during the two years
immediately prior to the occurrence of the Change of Control and/or a material
adverse change in the conditions governing receipt of such incentive
compensation from those that prevailed prior to the occurrence of the Change of
Control; or (z) the Company requiring you to be based anywhere other than within
50 miles of your place of employment at the time of the occurrence of the Change
of Control, except for reasonably required travel to an extent substantially
consistent with your business travel obligations.

If the Change of Control of the Company occurs after your Retirement and prior
to the date this Option has become vested in full (and prior to the occurrence
of a Post-Retirement Violation), and if the successor or purchaser in the Change
of Control does not either assume the Company’s obligations with respect to the
Option or provide a substitute award, then this Option shall vest in full
immediately prior to the date of such Change of Control.

 

  (g) Service as Director. For purposes of this Agreement, an employee of the
Company, if also serving as a director, will not be deemed to have terminated
employment for purposes of this Agreement until his or her service as a director
ends, and his or her years of service will be deemed to include years of service
as a director.

 

  (h) No Further Obligation. The Company will have no further obligations to you
under this Agreement if the Option ceases to become exercisable as provided
herein.

 

8. Issuance of Shares. The Company, or its transfer agent, will issue and
deliver the Option Shares to you as soon as practicable after you exercise any
part of the Option and pay the Exercise Price Per Option Share and all related
withholding taxes. If you die before the Company has distributed any portion of
the Option Shares purchased upon exercise, the Company will issue the Option
Shares to your estate or in accordance with applicable laws of descent and
distribution. The Option Shares will be issued in book entry form, and the
Company will not be liable for damages relating to any delays in making an
appropriate book entry or any mistakes or errors in the making of the book
entry; provided that the Company shall correct any errors caused by it. Any such
book entry will be subject to such stop transfer orders and other restrictions
as the Company may deem advisable under (a) the Plan and any agreement between
you and the Company with respect to the Option Shares, (b) any applicable
federal or state laws, and/or (c) the rules, regulations and other requirements
of the Securities and Exchange Commission (“SEC”) or any stock exchange upon
which the Option Shares are listed. The Company may cause an appropriate book
entry notation to be made with respect to the Option Shares to reference any of
the foregoing restrictions.

 

9. Non-Transferability of Award. Except as provided in the Plan, this Agreement
and the Award Memorandum, until the Option Shares have been purchased upon
exercise of any part of this Option, this Option and the Option Shares issuable
upon exercise hereunder and the rights and privileges conferred hereby may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
(by operation of law or otherwise). Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this Option, or of any right or
privilege conferred hereby, contrary to the provisions of the Plan or of this
Agreement, or upon any attempted sale under any execution, attachment or similar
process upon the rights and privileges conferred hereby, this Option and the
rights and privileges conferred hereby shall immediately become null and void.

 

8



--------------------------------------------------------------------------------

10. Conditions to Issuance of Shares. The Option Shares issued to you hereunder
upon exercise and purchase may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any Option Shares hereunder prior to fulfillment
of all of the following conditions: (a) the admission of such Option Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Option
Shares under any state or federal law or under the rulings or regulations of the
SEC or any other governmental regulatory body, which the compensation committee
of the Board of Directors (the “Compensation Committee”) shall, in its
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Compensation Committee shall, in its discretion, determine to be necessary or
advisable; (d) the lapse of such reasonable period of time following the
exercise of the Option as the Compensation Committee may establish from time to
time for reasons of administrative convenience; and (e) your acceptance of the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
the time period and in the manner specified in this Agreement.

 

11. No Rights as Shareholder. Until you exercise any part of this Option,
purchase Option Shares and the Option Shares are issued to you, you shall have
no rights as a shareholder of the Company with respect to the Option Shares.
Specifically, you understand and agree that you do not have voting rights or the
right to receive dividends or any other distributions paid with respect to
shares of Company common stock by virtue of this Option or the Option Shares
subject hereto.

 

12. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to you shall be addressed to you at the address set forth in the
Company’s records from time to time.

 

13. Captions; Agreement Severable. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

 

14. Securities and Tax Representations.

 

  (a) You acknowledge receipt of the prospectus under the Registration Statement
on Form S-8 with respect to the Plan filed by the Company with the SEC. You
represent and agree that you will comply with all applicable laws and Company
policies relating to the Plan, this Agreement, the exercise of the Option and
any disposition of the Option Shares, and that upon the acquisition of any
Option Shares, you will make or enter into such written representations,
warranties and agreements as the Company may reasonably request to comply with
applicable securities laws or this Agreement.

 

  (b)

You represent and warrant that you understand the federal, state and local
income and employment tax consequences of the granting of the Option, the
exercise of the Option, the purchase of Option Shares, and the subsequent sale
or other disposition of any Option Shares. You understand and agree that when
you exercise the Option, and thereby realize

 

9



--------------------------------------------------------------------------------

  gross income (if any) taxable as compensation in respect of such exercise, the
Company will be required to withhold federal, state and local taxes on the full
amount of the compensation income realized by you and may also be required to
withhold other amounts as a result of such exercise unless the Option is an
incentive stock option. Accordingly, at or prior to the time that you exercise
the Option, you hereby agree to provide the Company with cash funds or Option
Shares equal in value to the total federal, state and local taxes and other
amounts required to be withheld by the Company or its subsidiary in respect of
any compensation income in relation to the Option Shares or make other
arrangements satisfactory to the Company regarding such amounts. All matters
with respect to the total amount to be withheld as a result of the exercise of
the Option shall be determined by the Company in its sole discretion.

 

15. Market Stand-Off. The Company reserves the right to impose restrictions on
dispositions in connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended. Upon receipt of written notice
from the Company of a trading restriction, you agree that you shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer or
agree to engage in any of the foregoing transactions with respect to, any Option
Shares acquired under this Option without the prior written consent of the
Company. Such restriction shall be in effect for such period of time following
the date of the final prospectus for the offering as may be determined by the
Company. In no event, however, shall such period exceed one hundred eighty
(180) days.

 

16. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to be employed by the Company or any subsidiary of the
Company or limits in any respect any right of the Company or any subsidiary of
the Company to terminate your employment at any time, without liability.

 

  (b) This Agreement, the Award Memorandum and the Plan contain the entire
agreement between the Company and you relating to the Option and supersede all
prior agreements or understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

  (e) Any remedies available to the Company under the Plan or this Agreement are
cumulative and are in addition to, and are not affected by, the other rights and
remedies available to the Company under the Plan, this Agreement, by law or
otherwise.

 

  (f) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

10



--------------------------------------------------------------------------------

  (g) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the administrative agent’s website (www.netbenefits.fidelity.com) in the
“forms library” and a paper copy is available upon request.

 

  (h) During your lifetime, the Option may only be exercised by you or your
legal representatives.

 

  (i) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

  (j) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind the Option and/or the Option
Shares in certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by, this Agreement,
the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your ability
to exercise your Option. You must log on to our administrative agent’s website
and accept the terms and conditions of this Agreement, the Award Memorandum and
the Plan within 120 calendar days of your Award Grant Date. If you do not accept
the terms and conditions of this Agreement, the Award Memorandum and the Plan
within such time, this Award will be forfeited and immediately terminate.

 

11